   Case 1:16-cv-02010-CCB Document 98 Filed 12/10/20 Page 1 of 2


                                 UNITED STATES DISTRICT COURT
                                         DISTRICT OF MARYLAND

        CHAMBERS OF                                                                 U.S. COURTHOUSE
     CATHERINE C. BLAKE                                                        101 WEST LOMBARD STREET
UNITED STATES DISTRICT JUDGE                                                  BALTIMORE, MARYLAND 21201
                                                                                       (410) 962-3220
                                                                                     Fax (410) 962-6836
                                       December 10, 2020



 MEMORANDUM TO COUNSEL

        Re: Andrews v. Baltimore City Police Department, et al., CCB-16-2010

 Dear Counsel:

        This memorandum confirms the results of yesterday’s conference call concerning
 outstanding discovery issues. A summary of the court’s instructions regarding each issue
 follows.

         Confidentiality Order. By December 16, 2020, please file on CM/ECF a
 proposed confidentiality order, which should include a uniform and accurate way to refer
 to the device at issue.

          Overbroad Requests. Requests Nos. 1, 13, 15, and 23 are overbroad and will not
 be enforced as written. Plaintiffs’ counsel may, if necessary, revise these requests to
 tailor them more closely to the Fourth Circuit’s remand order.

         Request No. 29. With respect to Request No. 29, BPD is instructed to inquire of
 the staff representing the City or BPD in general litigation whether they are aware of any
 documents concerning the kind of testimony referenced in the request, but the City will
 not be required to search for such testimony in criminal cases.

         Proper Scope of Remaining Requests. All other requests are appropriate but shall
 be limited to the relevant time frame of May 5, 2014 (or, for policies, those in effect as of
 May 5, 2014), to the extent that counsel has not already agreed to do so.

         Renewed Search. BPD is instructed to renew its search, within all relevant units
 of the BPD, for all documents responsive to each of Andrews’s requests, excluding
 Requests Nos. 1, 13, 15, and 23, so that production can be made under the forthcoming
 confidentiality order. With respect to Request Nos. 19–22, to the extent that BPD
 believes in good faith that it is necessary to protect the identities of victims or third
 parties, it may include redactions in any initial production. BPD is instructed to file a
 status report on or before January 8, 2021, updating the court on the progress of this
 search and identifying the units and departments to which inquiries were directed.

          Instructions to Preserve. BPD is instructed to order the preservation of the device
 in its possession believed to be the device used to locate Andrews.
  Case 1:16-cv-02010-CCB Document 98 Filed 12/10/20 Page 2 of 2


Memorandum to Counsel
December 10, 2020
Page Two


        Discovery Requests to Individual Defendants. Plaintiffs’ counsel may initiate
written discovery requests to the individual defendants named in this action. Plaintiffs’
counsel may also initiate appropriate requests to the State’s Attorney’s Office and the
FBI.

       Despite the informal nature of this ruling, it shall constitute an Order of Court,
and the Clerk is directed to docket it accordingly.

                                              Sincerely yours,

                                                     /S/
                                              Catherine C. Blake
                                              United States District Judge
